Citation Nr: 0826959	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an initial compensable evaluation for 
status post rectus femoris tear of the left thigh.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty in the United 
States Army from May 1993 to March 1994.  He also had service 
in the United States Army Reserves.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico.  

The issues of entitlement to service connection for a back 
disorder, entitlement to service connection for a left knee 
disorder and entitlement to service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has full use of the muscles of the right thigh, 
and he has no associated neurological or vascular injuries.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for status post 
rectus femoris tear of the left thigh have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, Diagnostic 
Code 5314, 4.124a, Diagnostic Code 8529 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  
The notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records and he was afforded a 
formal VA examination.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, such as here, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The April 2005 rating action granted the veteran service 
connection and a noncompensable rating for status post rectus 
femoris tear of the left thigh under 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  This is the Diagnostic Code for 
injuries to Muscle Group XIV.  Diagnostic Code 5314 provides 
a noncompensable rating for slight injury of Muscle Group XIV 
and a 10 percent rating for a moderate injury of Muscle Group 
XIV.  

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups. 38 C.F.R. § 4.14 (2007).

At the May 2006 VA examination the veteran reported that 
during service he fell and injured his left thigh.  He 
reported that magnetic resonance imaging (MRI) showed that he 
had a tear of the left rectus femoris muscle.  The service 
treatment records confirm that he was treated for pain in the 
left thigh in January 1993, and muscle strain was diagnosed.  
The veteran reported having flare-ups at least once a week 
for two or three hours.  He reported the severity to be 9/10.  
He stated that this was precipitated by squatting, running or 
jogging, and that he took medication for relief.  It was 
noted that this did not result in any additional limitation 
of motion.  The examiner stated that the veteran did not have 
any associated injuries in terms of nerves or vascular 
structure.  Pain on palpation was reported.  The examiner 
noted that the veteran denied that he was unable to actually 
perform any sports due to inability to run, jog or jump.  It 
was stated that this was not interfering with activities of 
daily living, and that he could work on a yearly basis 
without any problems or restrictions.  The examiner indicated 
that there was no tissue loss, atrophy, scarring, adhesions, 
or tendon, bone, joint or nerve damage.  Muscle strength was 
4/5, and there was no muscle herniation.  Pain on movement 
was noted; however there was no fatigue, weakness or further 
functional loss.  The diagnosis was, left rectus femoris tear 
with residual pain and minimal loss of strength in the left 
lower extremity. 

The above evidence reflects that the veteran did not have the 
type of injury or history and complaints associated with 
moderate, moderately severe, or severe disability of the 
muscles.  In this regard, the service medical records reflect 
that the injury was a muscle strain, rather than a through 
and through or deep penetrating wound.  There is no evidence 
of shattering bone or open comminuted fracture, and the most 
recent VA examiner specifically noted no history of 
debridement, and there was no intermuscular scarring on 
examination.  See 38 C.F.R. § 4.56 (2007).  

The record does not reflect consistent complaints of cardinal 
signs and symptoms of muscle disability.  Further, since VA 
the examination did not reveal that the veteran has any 
disability of the left thigh muscles, the veteran does not 
meet the criteria for a compensable rating for injury to 
Muscle Group XIV under Diagnostic Code 5314, which requires 
at least moderate disability of that muscle group.  Regarding 
the DeLuca criteria, the Board finds that the current rating 
properly compensates the veteran for the extent of his 
functional loss due to pain, to include during flare-ups. 
DeLuca, 8 Vet. App. at 204-7.  While the veteran reported 
that he experienced flare-ups of his muscle disability at the 
most recent VA examination, he indicated that these flare-ups 
did not result in additional limitation of motion or other 
functional impairment.  There is also no evidence of 
compensable limitation of motion of an affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).  The examiner 
added that the veteran's muscle disability did not have any 
effect on the veteran's activities of daily living.  Thus, 
despite the reported mild flare-ups of muscle disability, in 
light of the close to normal examination findings, the Board 
finds that the current rating properly compensates the 
veteran for the extent of any functional loss.  His complaint 
of pain is contemplated in the noncompensable evaluation 
shown which represents slight muscle disability.  

The Board has also considered whether the veteran is entitled 
to a compensable rating for his left thigh injury under 38 
C.F.R. § 4.124a, Diagnostic Code 8529. Diagnostic Code 8529 
provides for a noncompensable rating for mild or moderate 
paralysis of the external cutaneous nerve of the thigh.  A 10 
percent rating requires severe to complete paralysis of the 
external cutaneous nerve of the thigh.  However no 
neurological findings have been documented, and the veteran 
is thus not entitled to a compensable rating under Diagnostic 
Code 8529.  The Board also notes that there is no scarring 
and thus contemplation of a 10 percent rating for scars is 
not for consideration.  The Board finds that the 
manifestations of veteran's left thigh disorder have not met 
the criteria for a compensable rating at any time since the 
grant of service connection.  See Fenderson.


ORDER

An initial compensable evaluation for status post rectus 
femoris tear of the left thigh is denied.  


REMAND

The veteran seeks service connection for a back disorder, a 
left knee disorder and for hypertension.  The veteran alleges 
that his hypertension was first diagnosed while he was on 
active duty.  He further alleges his orthopedic disabilities 
were due to injuries sustained during active duty in the Army 
Reserves.  

To the extent he is alleging that any of his current 
conditions are a result of an injury or disease diagnosed and 
treated during his time in the Army Reserves, the Board notes 
that only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  

The claimant in this case is a "veteran" based on his active 
duty service from May 1993 to March 1994.  Therefore, he is 
entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, in order for the appellant to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during his inactive service, the record 
must establish that he was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or he was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Here, the record does not make 
clear what the veteran's specific ACDUTRA/INACDUTRA dates 
are.  These dates should be documented in the record.  

The service treatment records in the file show that the 
veteran was treated for a left knee injury in June 2004 while 
performing physical fitness training.  The record also 
contains an April 2002 Reserves memorandum regarding a 
request for reconsideration of a profile.  It was stated that 
the veteran was evaluated in July 1999 and was put on a 
permanent profile due to problems with his low back pain and 
his left knee.  The record shows that he was treated for a 
back injury sustained in an automobile accident o the wan to 
report for annual training in August 1998.  He was treated 
for low back pain thereafter.  Additionally, the veteran was 
found to have elevated blood pressure readings and findings 
of hypertension during his Reserve service beginning in 1999.  

However, no VA examination was afforded to the veteran 
regarding his hypertension claim, and while he was examined 
regarding his left knee and his back complaints, an opinion 
regarding the etiology of the disorders was not obtained.  
The veteran is entitled to a VA examination to assess the 
likelihood that any of his conditions were incurred in or 
aggravated by any of his confirmed periods of active service, 
ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Army Reserves 
service dates, to include the specific 
periods of ACDUTRA and INACDUTRA and 
obtain any missing medical records from 
the Army Reserves, National Personnel 
Records Center (NPRC) or any other 
appropriate agency for his Army Reserves 
service.  All efforts to obtain these 
records should be fully documented, and 
the Army Reserves or NPRC must provide a 
negative response if records are not 
available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for his hypertension, left knee disorder 
and back disorder to determine the nature 
and likely etiology of any and all 
cardiovascular disease and left knee or 
back disorders found.  The examiner(s) 
must specifically render an opinion as to 
each of the following:

Whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's hypertension was (1) 
incurred in active duty; or (2) incurred 
in or aggravated beyond the natural 
progression of the disease during any 
period of ACDUTRA in the line of duty; 
and 

Whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's left knee disability 
or his back disability were (1) incurred 
in active duty; (2) incurred in or 
aggravated beyond the natural progression 
of the injuries during any period of 
ACDUTRA in the line of duty; or (3) 
incurred in or aggravated beyond the 
natural progression of the injuries 
during any period of INACDUTRA in the 
line of duty.  

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.   

3.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


